QUARTERLY REPORT TO SHAREHOLDERS US GAAP FINANCIAL RESULTS FOR FISCAL 2 THE DESCARTES SYSTEMS GROUP INC. TABLE OF CONTENTS Management’s Discussion and Analysis of Financial Condition and Results of Operations ……………2 Overview ……………4 Consolidated Operations ……………8 Quarterly Operating Results …………….14 Liquidity and Capital Resources …………….16 Commitments, Contingencies and Guarantees …………….18 Outstanding Share Data …………….20 Application of Critical Accounting Policies …………….21 Change In / Initial Adoption of Accounting Policies …………….22 Trends / Business Outlook …………….25 Certain Factors That May Affect Future Results …………….28 Interim Consolidated Financial Statements Interim Consolidated Balance Sheets …………….39 Interim Consolidated Statements of Operations …………….40 Interim Consolidated Statements of Accumulated Deficit …………….41 Interim Consolidated Statements of Cash Flows …………….42 Notes to Interim Consolidated Financial Statements …………….43 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Our Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) contains references to Descartes using the words “we,” “us,” “our” and similar words and the reader is referred to using the words “you,” “your,” and similar words. The MD&A also refers to our fiscal periods. Our fiscal year commences on February 1st of each year and ends on January 31st of the following year. Our current fiscal year, which will end on January 31, 2010, is referred to as the “current fiscal year,” “fiscal 2010,” “2010” or using similar words. Our previous fiscal year, which ended on January 31, 2009, is referred to as the “previous fiscal year,” “fiscal 2009,” “2009” or using similar words. Other fiscal years are referenced by the applicable year during which the fiscal year ends. For example, 2011 refers to the annual period ending January 31, 2011 and the “fourth quarter of 2011” refers to the quarter ending January 31, 2011. This MD&A is prepared as of December 3, 2009.
